NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT

INDYMAC FEDERAL SAVINGS          )
BANK, FSB,                       )
                                 )
           Appellant,            )
                                 )
v.                               )               Case No. 2D14-1010
                                 )
FRANK J. NABOZNY,                )
                                 )
           Appellee.             )
________________________________ )

Opinion filed February 10, 2016.

Appeal from the Circuit Court for Pinellas
County; Jack Day, Judge.

Manuel S. Hiraldo and Paul J. Sodhi
of Blank Rome LLP, Fort Lauderdale,
for Appellant.

Roger O. Mills of Mills Law, P.A.,
Tampa, for Appellee.


NORTHCUTT, Judge.

              IndyMac Federal Savings Bank, FSB, appeals a final summary judgment

dismissing its foreclosure claim against Frank Nabozny based on the court's conclusion

that the bank's notice of default letter did not comply with the requirements of the

mortgage. We conclude that IndyMac's letter substantially complied with its notice

obligations under the mortgage terms and thus was sufficient. See Green Tree
Servicing, LLC v. Milam, 40 Fla. L. Weekly D1733 (Fla. 2d DCA July 29, 2015).

Accordingly, we reverse the summary judgment and remand for further proceedings.

             Reversed and remanded.




LaROSE and SALARIO, JJ., Concur.




                                         -2-